UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6202


JAMES C. CLARK,

                  Petitioner - Appellant,

          v.

WARDEN G. LEVISTER, L.S.C.I. Butner, NC,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02286-FL)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James C. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     C.   Clark,     a    federal    prisoner,          appeals      the

district    court’s    order    dismissing        without        prejudice      his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                            We have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the   reasons    stated    by       the   district        court.      Clark     v.

Levister, No. 5:12-hc-02286-FL (E.D.N.C. Jan. 24, 2013).                              We

dispense    with    oral    argument        because       the    facts    and      legal

contentions   are     adequately      presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2